Citation Nr: 0631582	
Decision Date: 10/11/06    Archive Date: 10/16/06	

DOCKET NO.  00-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a thyroid 
disorder. 

3.  Entitlement to an increased evaluation for 
diverticulitis, status post perforation with abdominal 
adhesions, irritable bowel syndrome, hiatal hernia with 
gastroesophageal reflux disease, obesity and an 
appendectomy, currently evaluated at 60 percent. 

(The matter of entitlement to a waiver of recovery of an 
overpayment of nonservice-connected pension benefits 
calculated in the amount of $25,295 will be the subject of a 
separate appellate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.  The 
veteran had active service from November 1965 to November 
1967 and subsequent service in the Air Force Reserve.  

REMAND

Review of the record discloses a need for further 
development prior to final appellate review.  The veteran's 
claim for service connection for a low back disorder was 
previously considered and denied by the RO in an April 1998 
rating decision.  The veteran did not appeal that decision 
and that decision is final.  

With respect to the claim for service connection for a 
thyroid disorder, the April 2005 Statement of the Case 
acknowledges that the veteran's claim for service connection 
was received in November 1996 and indicates that the claim 
was considered based on all of the evidence of record in 
January 2004.  However, the record reflects that the 
veteran's claim for service connection for a thyroid 
disorder was considered and denied by the RO in a September 
1999 rating decision.  Furthermore, at the veteran's 
December 1999 RO hearing, he specifically indicated that he 
was withdrawing the issue of entitlement to service 
connection for a thyroid condition.  As such, the September 
1999 rating decision which denied service connection for a 
thyroid disorder represents a final decision.  In such 
situations, new and material evidence is necessary to reopen 
the previously denied claims for service connection for low 
back and thyroid disorders.

Relevant to the veteran's petition to reopen the claims, a 
decision from the United States Court of Appeals for 
Veterans Claims addressed the content of the notice that the 
VA was required to provide the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that case the Court held, in 
part, that the VA's duty to notify a claimant seeking to 
reopen a claim previously denied included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and that the VA must notify the claimant 
of the evidence and information that was necessary to 
establish entitlement to the underlying claim for the 
benefit sought.  It was further held that the VA must, in 
the context of a claim to reopen, look at the basis of the 
denial in the prior decision and provide a notice letter to 
the veteran that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found to be 
insufficient in the previous denial.  The notification 
letters provided to the veteran in connection with his 
claims to reopen the previously denied claims for back and 
thyroid disorders do not comply with the Kent ruling.  As 
such, this matter must be addressed prior to final appellate 
review.  

With respect to the veteran's claim for an increased 
evaluation for his gastrointestinal disability, a rating 
decision dated in January 2004 increased the evaluation for 
the veteran's disability from 10 percent to 60 percent from 
February 18, 1996.  While that rating decision indicated 
that this represented a full grant of the benefit sought on 
appeal and made reference to the veteran's November 1996 
Substantive Appeal in which the veteran stated that he felt 
he was entitled to at least a 50 percent evaluation, the 
veteran actually stated that he felt he was entitled to a 
50 percent evaluation or more.  
Since the veteran did not, in fact, limit his request for an 
increased evaluation for his gastrointestinal disability to 
50 percent, nor did he withdraw his appeal, the  granting of 
a 60 percent evaluation in this case does not resolve this 
matter.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) .  The 
appellant has not withdrawn his appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status for review.       

Indeed, in the veteran's Substantive Appeal, the veteran 
also indicated that he had been removed from his employment 
because of symptomatology associated with his disability.  
As such, absent the veteran's indicating satisfaction with 
the assignment of a 60 percent evaluation, this matter 
remains in appellate status.  Therefore, the RO should issue 
a Supplemental Statement of the Case with regard to this 
matter unless the veteran expresses satisfaction with the 
60 percent evaluation assigned.

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will 
notify the veteran when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claims for service 
connection for back and thyroid 
disorders, last denied in an April 1998 
rating decision and a September 1999 
rating decision, respectively.  Apart 
from other notice requirements 
applicable to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO should 
comply with the Court's guidance in Kent 
and advise the veteran of the evidence 
and information that is necessary to 
reopen the claims and the evidence and 
information that his necessary to 
establish his entitlement to the 
underlying claims for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denials.

2.  The RO should determine whether new 
and material evidence has been submitted 
to reopen the previously denied claims 
for service connection for a low back 
disorder and a thyroid disorder.

3.  The RO should contact the veteran 
and determine whether he is satisfied 
with the 60 percent evaluation assigned 
for his gastrointestinal disability by 
the January 2004 rating decision.  If 
the veteran is not satisfied with the 
currently assigned 60 percent 
evaluation, the RO should issue a 
Supplemental Statement of the Case with 
respect to this issue.  If the claims 
remains pending, the RO should consider 
the ruling in Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits 
evidence of a medical disability and 
submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefits sought are not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 


unfavorable, at this time.  The veteran is free to submit 
any additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the veteran until he is notified.   



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



